DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-3 have been amended as requested in the preliminary amendment filed on December 31, 2019. Following the amendment, claims 1-3 are pending in the present application.

2.	Claims 1-3 are under examination in the current office action.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of CN 201810504181.X was received on December 31, 2019.


Sequence Compliance
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of C.F.R. §§ 1.821-1.825.	The disclosure contains sequences that require reference to particular sequence identifier numbers (SEQ ID NO), such as at paragraphs [0032], [0033], [0036] and [0038].  In case these sequences are not in the originally filed sequence listing, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, and amendment directing the entry of that paper copy into the specification, and where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. The claim(s) recite(s) a polypeptide comprising an amino acid sequence of Pro-Pro-Lys-Asn-Trp (PPKNW), and claim 2 is directed to a gene encoding this polypeptide. A post-filing publication from the inventors teaches that the polypeptide of claim 1, also called PW5, is derived from walnuts. See Wang et al. (Mol. Nutr. Food Res. 2019, 63, 1900326). Therefore, the polypeptide of claim 1, and its encoding gene, are product of nature exceptions because they are not markedly different from their naturally occurring counterparts.
This judicial exception is not integrated into a practical application because the recitation of having the a function of inhibiting A42 protein aggregation is considered an intended use of the polypeptide. Regardless, this property would appear to be inherent to the walnut-derived PW5 polypeptide, given that the art teaches that walnuts and walnut derivatives are taught in the art to be useful for improving learning and memory impairments (see p. 2, top left column of Wang et al.; and Haider et al. (2011) Plant Food Hum. Nutr. 66: 335-340). See also Zhou et al. (US 2017/0071996 A1), which teaches the use of hydrolyzed walnut proteins as part of a memory improving composition. Note that the abnormal aggregation and deposition of A42 protein (amyloid-beta 42) in the brain is associated with Alzheimer's disease, which is a disease characterized by memory impairments. Thus, the inhibition of A42 aggregation/deposition and improvement in memory or cognition are known to be correlated to each other. In other words, the functional characteristic recited in the claim for the PW5 polypeptide would be an inherent property of the polypeptide, and therefore the claimed polypeptide is not markedly different from its naturally-occurring counterpart.
42-inhibitory functional characteristics of its own. Its only function is to encode for the polypeptide of claim 1, which is exactly the same function of its natural counterpart. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements that are recited in the claims. Each of claims 1 and 2 are thus only directed to single elements: a polypeptide and a gene encoding for the polypeptide, respectively. Thus, when all of the claim elements are considered, the claimed polypeptide and gene are not markedly different from their naturally occurring counterparts.

6.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 133, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is drawn to a polypeptide “comprising an amino acid sequence of Pro-Pro-Lys-Asn-Trp, as shown in sequence listing SEQ ID NO: 1”, which in single letter amino acid code is PPKNW. However, the amino acid sequence of SEQ ID NO: 1 according to the sequence listing is Pro-Pro-Leu-Ala-Thr (PPLAT), which is different 
	Claim 2 is included in this rejection because it recites a gene encoding the polypeptide of claim 1, and therefore also suffers from being indefinite in that the nucleotide sequence recited in the claim codes for the peptide PPKNW, whereas the amino acid sequence of SEQ ID NO: 1 is the peptide PPLAT (as noted above). Claim 3 is also included in this rejection because it contains all of the limitations of claim 1, yet nothing in addition that would aid in clarifying the aforementioned issue.

	Further, Claim 3 provide(s) for the use of the polypeptide of claim 1 in preparation of a drug, food or health product, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels et al. (WO 00/68402).
	Claim interpretation: Claim 1 recites a polypeptide comprising an amino acid sequence of Pro-Pro-Lys-Asn-Trp (PPKNW). Hence, the broadest reasonable interpretation (BRI) of the claim would encompass any polypeptide that comprises the peptide sequence PPKNW.
Michiels et al. disclose a polypeptide having the sequence SSPTEESQPYRTGFHFQPPKNWINDPNG in Example 1 at p. 15, lines 31-32. Note that this polypeptide comprises the peptide sequence of PPKNW (underlined and bolded), and thus is on point to the structural requirements of present claim 1. Because the structural requirements of the claim are met, the polypeptide of Michiels would be expected to inherently possess the function of inhibiting A42 protein aggregation as claimed.  A chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Hence, the polypeptide taught by Michiels anticipates the invention recited in present claim 1.

9.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremel et al. (US 2013/0330335 A1). 
	Claim interpretation: Given the indefiniteness of the claim (see section 7 above), at least one interpretation of claim 1 is that of a polypeptide comprising the sequence of SEQ ID NO: 1 (PPLAT). This interpretation is guiding in the rejection set forth below.
	Bremel et al. teach a peptide (SEQ ID NO: 262280) having a length of 9 amino acids that comprises the sequence PPLAT, which is the sequence of instant SEQ ID NO: 1. See sequence alignment below, wherein Qy is the sequence of SEQ ID NO: 1, and Db is the peptide of Bremel (see result #1 of sequence search ending in .rai).
US-13-052-733-262280
; Sequence 262280, Application US/13052733
; Patent No. 10706955
; GENERAL INFORMATION:
;  APPLICANT: ioGenetics, LLC
;  APPLICANT:  Bremel, Robert D.
;  APPLICANT:  Homan, Jane
;  TITLE OF INVENTION: Bioinformatic Processes for Determination of Peptide Binding
;  FILE REFERENCE: IOGEN-31239/US-3/ORD
;  CURRENT APPLICATION NUMBER: US/13/052,733
;  CURRENT FILING DATE:  2011-03-21
;  PRIOR APPLICATION NUMBER: US 61/394,130
;  PRIOR FILING DATE: 2010-10-18
;  PRIOR APPLICATION NUMBER: US 61/316,523

;  NUMBER OF SEQ ID NOS: 3407294
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 262280
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Mycobacterium
US-13-052-733-262280

Query Match             100.0%;  Score 27;  DB 2;  Length 9;
  Best Local Similarity   100.0%;  
  Matches   5;  Conservative   0;  Mismatches   0;  Indels   0;  Gaps   0

Qy          1 PPLAT 5
              |||||
Db          4 PPLAT 8

As discussed above, because the structural requirements of the claim are met, the absent evidence to the contrary the peptide of Bremel would be expected to inherently possess the function of inhibiting A42 protein aggregation as claimed.

10.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2017/0071996 A1; published Mar. 16, 2017), as evidenced by Li et al. (Food Funct. 2018, 9, 107-116).
Zhou et al. teach a memory improving composition comprising enzymatic extract of Juglandis Semen (JS) (from Juglans regia L.; i.e., walnut) comprising hydrolyzed proteins from JS (see [0005] and [0017]). The composition is taught to be useful in the preparation of a memory improving health food (see [0031]), which on point to a “a health product or a food for preventing or treating Alzheimer's disease” as in claim 3. As evidenced by the Li et al. reference, which is from the laboratory of the present inventor (Jiaoyan Ren), the process used by Zhou to extract the walnut proteins is consistent with the method that would have been utilized by the present inventors to obtain hydrolyzed walnut proteins containing the presently claimed peptide of PPKNW. Accordingly, absent evidence to the contrary, the composition taught by Zhou would be expected to inherently comprise the peptide of PPKNW according to the present claims.

Conclusion
11.	No claims are allowed.
This art includes the following:
	Chen N et al. Purification and identification of antioxidant peptides from walnut (Juglans regia L.) protein hydrolysates. Peptides, 38 (2012), 344-349.
	Li Q et al. Tryptophan residue enhances in vitro walnut protein-derived peptides exerting xanthine oxidase inhibition and antioxidant activities. J. Func. Foods 53 (2019), 276-285.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649